                   Case 3:17-cr-00533-EMC Document
DOCUMENTS UNDER SEAL
                                          Clear Form 1100 Filed 07/23/20 Page 31
                                                           TOTAL TIME (m ins):
                                                                               1 of 1
                                                                                 minutes
M AGISTRATE JUDGE                           DEPUTY CLERK                                REPORTER/FTR
M INUTE ORDER                               Lili M. Harrell                             Lee-Anne Shortridge (11:10-11:41am)
MAGISTRATE JUDGE                            DATE                                        NEW CASE         CASE NUMBER
Nathanael Cousins                           July 23, 2020                                              3:17-cr-0533 EMC
                                                        APPEARANCES
DEFENDANT                                    AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Jonathan Joseph Nelson                                Y          P        Jai Gohel, Richard Novak           APPT.
U.S. ATTORNEY                                INTERPRETER                              FIN. AFFT            COUNSEL APPT'D
Kevin Barry                                                                           SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                    DEF ELIGIBLE FOR           PARTIAL PAYMENT
                             Jalei Kinder                                 APPT'D COUNSEL             OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                              Dkt. 1089                                         TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT                 BOND HEARING            IA REV PROB. or          OTHER
                                                                                       or S/R
       DETENTION HRG               ID / REMOV HRG              CHANGE PLEA             PROB. REVOC.             ATTY APPT
                                                                                                                HEARING
                                                       INITIAL APPEARANCE
        ADVISED                 ADVISED                       NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES                    IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON                  READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                    SUBSTANCE
                                                           RELEASE                     t
      RELEASED             ISSUED                      AMT OF SECURITY           SPECIAL NOTES             PASSPORT
      ON O/R               APPEARANCE BOND             $                                                   SURRENDERED
                                                                                                           DATE:
PROPERTY TO BE POSTED                             CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL l                 DETAINED            RELEASED        DETENTION HEARING           REMANDED
      FOR             SERVICES                                                       AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                                         W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                                PLEA
    CONSENT                     NOT GUILTY                     GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA                 PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                             FILED
                                                          CONTINUANCE
TO:                              ATTY APPT                   BOND                      STATUS RE:
8/18/20 (previously set)         HEARING                     HEARING                   CONSENT                TRIAL SET

AT:                              SUBMIT FINAN.                  PRELIMINARY            CHANGE OF              STATUS
                                 AFFIDAVIT                      HEARING                PLEA
9:00am                                                          _____________
BEFORE HON.                      DETENTION                      ARRAIGNMENT            MOTIONS                JUDGMENT &
                                 HEARING                                                                      SENTENCING
Chen
       TIME W AIVED              TIME EXCLUDABLE                IDENTITY /             PRETRIAL               PROB/SUP REV.
                                 UNDER 18 § USC                 REMOVAL                CONFERENCE             HEARING
                                 3161                           HEARING
                                                   ADDITIONAL PROCEEDINGS
Defendant consents to video appearance. Detention hearing held: For the reasons stated on the record, the Court DENIES
defendant's motion for release on bond.

                                                                                            DOCUMENT NUMBER:
